 :328DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a violationof public policy against employer coercion of employees' choice ofa bargainingrepresentative as embodied in a State statute verysimilar inwordingto Sections7 and 8 (a) (1) of the Act. The United States Supreme Court, relying,onGiboney,upheld the injunction, stating atp. 540:Here, as inGiboney,the union wasusing itseconomic powerwith that of itsalliesto compel respondent to abide by union policy rather than by the de-clared policy of the State.That State policy guarantees workers free choice ofrepresentativesfor bargaining purposes. If respondent had compliedwithpeti-tioners'4dernands and had signed one of the tendered contracts and lived' up toits terms,he would have thereby coerced his employees.The employees wouldhave had no free choiceas towhether they wished to organize or what unionwould be their representative.[Emphasis supplied.]The Court, with reference to free speech, said at p. 537:But since picketing is more than speech and establishes alocus in quothat has far more potential for inducing action or nonaction than the messagethe pickets convey, this Court has not hesitated to uphold a State's restraint ofacts and conduct which are an abuse of the right to picket rather than a meansof peaceful and truthful publicity.Upon the record as a whole, the Trial Examiner finds that the activities and con-,duct of Local 12, as epitomized above, even though it was in the form of picketing,was illegalrestraint and coercion and hence violative of Section 8 (b) (1) (A) of'theAct.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nectionwith the operations of Shepherd and Brown-Bevis, set forth in section 3,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and such of them as have been found to constitute unfairlabor practices tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8 (b) (1) (A), it will berecommendedthat it cease and desist therefrom and take certain of&r'mative actiondesignedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. InternationalUnion of Operating Engineers, Local Union No. 12, AFL-CIO,is a labororganization within the meaning of Section 2 (5) of the Act2. By picketing certain establishments of Shepherd and of Brown-Bevis for thepurpose ofcoercing and restraining the employees of said employers, Respondenthas engagedin and is engaging in unfair labor practices within the meaning of See-tion 8(b) (1) (A) and Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]RiversideMa i faeturing Company,'PetitionerandUnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO.Case No. di-RV- 7?., November 4,1957'DECISION AND ORDERUpon a petition duly filed under Section 9 (c) -of the NationalLabdrRelationsThe nameof the Employer appears as amended at the hearing.119 NLRB No. 42. AEROGUILD, INC.329"officer.The hearing officer's rulings made at the hearing are free-.from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board_has delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employees:of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) and Section 2 (6) and (7) of the Act, for the following reason::The Union was certified on August 17, 1956. The instant petitionwas filed on August 5, 1957, within the certificate year.Accordingly,,for this reason alone, without regard to any of the contentions madeby the Union, we shall dismiss the petition.Centr-O-Cast & Engi-neering Company,100 NLRB 1507.[The Board dismissed the petition.]Aeroguild,Inc.andLocal212, International Union,United Auto-mobile,Aircraft and Agricultural Implement Workers ofAmerica, UAW-AFL-CIO,Petitioner.CaseNo. 7-RC-3418.November 4,1957DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent electionexecuted by the parties on February 26, 1957,an election by secretballot was conducted on March 8, 1957, under the direction and super-vision of the Regional Director for the Seventh Region among em-ployees in the unit herein found appropriate.At the conclusion ofthe election,the parties were furnished a tally of ballots which showedthat of approximately 48 eligible voters, 24 cast ballots for thePetitioner,22 cast ballotsagainst thePetitioner,and 2 cast challengedballots.As the challenged ballots were sufficient in number to affect theresults of the election,the Regional Director caused an investigationto be conducted in accordance with the Rules and Regulations of theBoard.On July 25,1957,the Regional Director issued and servedon the parties his report on challenged ballots in which he recom-mended that the challenge to the ballot of Raymond Carter be sus-tained and that the Petitioner be certified,as the remaining challenged119 NLRB No. 37.